Dissenting Opinion by
Mr. Justice Roberts:
The majority opinion correctly states “If Shockley did not knowingly and intelligently plead guilty, the plea is a nullity and a new trial would be required. And where this issue is properly raised in a petition seeking post-conviction relief, a hearing must be held to determine the validity of the plea, unless the record of the plea proceedings clearly demonstrates that the plea was intelligently and knowingly entered.” But at this point the majority and I part company. For they conclude “in the instant case no hearing was required on this question, because the record of the plea proceedings establishes beyond question the validity of the plea and completely refutes Shockley’s present assertion to the contrary.”
A simple examination of the colloquy as quoted in the majority opinion easily demonstrates that there is no evidence in the record to indicate that the plea was entered “intelligently and knowingly.” If the present record establishes anything, it is only that the plea was entered voluntarily. But in order for a plea to be valid, it must be more than voluntary; it must be intelligently and knowingly entered. See Commonwealth v. Stokes, 426 Pa. 265, 232 A. 2d 193 (1967) ; ABA Minimum Standards, Pleas of Guilty, §1.5 (Tent. Draft, Feb. 1967). Therefore, appellant has fulfilled the requirements of §9 of the Post Conviction Hearing Act, 19 P.S. §1180-9, and is entitled to a hearing at which he should be given an opportunity to prove that his plea was not knowingly and intelligently entered. Since the disposition of the majority ignores the need for such a hearing, I respectfully dissent.